Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, CPL 290.10 [1]; People v Contes, 60 NY2d 620, 621; People v Vasquez, 142 AD2d 698, 700, lv denied 72 NY2d 1050), we find that it was legally sufficient to sustain defendant’s convictions for attempted burglary in the second degree (see, People v Middleton, 140 AD2d 550, lv denied 72 NY2d 959; People v Terry, 43 AD2d 875; see also, People v Castillo, 47 NY2d 270, 277-278; People v Bracey, 41 NY2d 296, 300-302, rearg denied 41 NY2d 1010). Defendant’s contention that the court’s charge on intent improperly shifted the burden of proof to him (see, Sandstrom v Montana, 442 US 510) is not preserved for our review and lacks merit in any event because the court’s language merely described a permissive inference (see, People v Getch, 50 NY2d 456, 463-464). (Appeal from judgment of Cayuga County Court, Corning, J.—attempted burglary, second degree.) Present—Callahan, J. P., Denman, Green, Pine and Balio, JJ.